Title: From George Washington to Brigadier General William Smallwood, 12 April 1778
From: Washington, George
To: Smallwood, William

 

Dear Sir
Head Quarters Valley Forge 12th April 1778

I recd yours by Mr Burrell, who I believe has found his son in more agreeable circumstances than he expected.
Upon a full consideration of all circumstances I have determined to withdraw the main Body of your division from Wilmington, and to leave a Feild officer and two good Captains with about 150 Men who can be depended upon, to act as patrols from Wilmington to Duck Creek, and, in conjunction with the Militia, cut off the trade between the Enemy and the disaffected in the lower Counties. I would have the Delaware Battalion and all the recruits that have joined brought up, and orders left with the recruiting Officers of that State to send their recruits to Camp as fast as they are inlisted. My reason for this is, upon an information that the disaffected make a point of seducing the Recruits to desert and either harbouring them when they have done so, or sending them off to the Enemy.
I would have you begin to file off your Baggage and Stores immediately upon the Receipt of this without giving the true reason, and when you have fixed upon a day to march (which I desire may be as soon as possible) give me notice, that I may order preparation to be made to receive your Men. You had better make a small circuit, than march directly across to Camp, to avoid all possibility of being intercept⟨ed.⟩ The Stores lodged at Fogs Manor Meeting House should be removed, unless you think them safe there. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. I would not have you move till your Baggage and Stores are perfectly secured.

